Citation Nr: 1814951	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  99-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1970 to October 1973, including service in the Republic of Vietnam.

This matter initially came before the Board on appeal from a March 1998 rating decision in which the RO denied the Veteran's petition to reopen a previously denied claim of service connection for a left shoulder disorder, finding that no new and material evidence had been presented. In August 2006, the Veteran presented testimony at a hearing before a Veteran's Law Judge (VLJ) who is no longer with the Board. In October 2010, the Board reopened the left shoulder claim and remanded the claim for further development. In August 2012, the left shoulder claim was again remanded for further development. 

In January 2015, the Board notified the Veteran that the VLJ who conducted the August 2006 Board hearing was no longer with the Board and that, as a result, the Veteran had the right to an additional hearing before another VLJ who would issue the final decision in his appeal. In February 2015, the Veteran responded by informing the Board that he wished to have a new hearing. In March 2015, the claim was remanded for a hearing and in May 2016, the claim was again remanded for another examination.   

In March 2016, the Veteran testified at a videoconference hearing before the undersigned VLJ. A transcript of this hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Further development is necessary to comply with the terms of the May 2016 remand. In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order. Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand. Id.  

In its May 2016 remand, the Board directed that the Veteran should be scheduled for a VA examination to determine the nature, extent, onset, and etiology of any left shoulder condition found to be present. More importantly, the examiner was directed to determine whether any left shoulder disability found to be present manifested to a degree of 10 percent disabling during the first year after separation from service, as well as whether any left shoulder disability found to be present was etiologically related to service, including a claimed in-service fight. The Board noted that the in-service fight was documented in an October 2006 letter from Dr. R.J.E. The examiner was directed to comment on the October 2006 letter, as well as a June 1972 service treatment record. Further, the examiner was directed to determine whether any left shoulder disability was due to or aggravated by the Veteran's service connected disabilities.  

In that regard, the September 2016 VA examiner indicated that the Veteran had left acromioclavicular (AC) joint osteoarthritis and gave a negative nexus opinion. In an April 2017 addendum opinion, the examiner restated his opinion regarding etiology to service, however the examiner did not address the questions of whether the condition manifested to a degree of 10 percent disabling during the first year after separation from service or whether the condition was due to or aggravated by the Veteran's service connected disabilities. Moreover, the examiner did not comment on the October 2006 letter. As a result of these Stegall violations, further development is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Schedule the Veteran for a VA examination(s) to determine the nature, extent, onset, and etiology of any left shoulder disability found to be present. The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination(s). All indicated testing should be conducted. 

After a review of the examination findings and the entire evidence of record, the examiner(s) must answer the following questions:

a.	Is it at least as likely as not (50 percent or greater probability) that any left shoulder disability found to be present had its clinical onset during service or otherwise is related to an event or incident of service, including the claimed in-service fight noted in the October 2006 letter from Dr. R.J.E.?

b.	Is it at least as likely as not (50 percent or greater probability) that any left shoulder disability found to be present manifested to a degree of 10 percent disabling during the first year after separation from service?

c.	Is it at least as likely as not (50 percent or greater probability) that any left shoulder disability found to be present is due to or aggravated by the Veteran's service connected disabilities?

2.	After the AOJ completes all of the development requested above to the extent possible, it should again readjudicate the claim on the basis of all additional evidence associated with the claims file. If the benefits sought on appeal are not granted, then furnish the Veteran and his representative with a supplemental statement of the case (SSOC), and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




